DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3-26-2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Applicant does not have to remedy this issue since the Examiner has considered and cited the references on the PTO-892.
Specification
The disclosure is objected to because of the following informalities:
On page 3 line 23, the phrase “rear of the housing 101” should be replaced with “rear 101 of the housing 100”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with disclosing a broad limitation (impact member) then further limiting with a narrow limitation (rigid portion) but using the broad limitation thereafter.  Since the narrow limitation is disclosed, the narrow limitation should be utilized.

With regards to claim 9, the phrase “having a longitudinal extension” is unclear.    It is unclear if the longitudinal extension limitation is supposed to represent a structure 200 in addition to the housing or be a description of the housing shape.  The housing 100 is clearly elongated and all elongated items have an elongated extension.
With regards to claim 9, the phrase “first rigid portion” is unclear.  Use of the term “first” makes the reader think there is a second portion.  Without a second portion, there is no need to use the term “first”.  All occurrences should be removed including in the specification.
With regards to claim 9, the phrase “via first and second arms” is unclear.  What structure defines the arms?  As written, the arms are not a part of the rigid impact protecting member which is not supported. 
With regards to claim 9, the phrase “longitudinal extension of the arms is provided at an acute angle to the longitudinal extension of the cutting tool” is unclear.  The arms make up a part of the cutting tool.  How can the arms be at an angle to itself?  The arms may be at an angle relative to another part of the cutting tool but not to the cutting tool as a whole.	   
With regards to claim 9, what structure protects the housing from an impact?  The claim never discloses that the rigid portion is what protects the housing.
With regards to claim 9, the phrase “such the housing is capable of being protected from an impact” is indefinite.  This limitation is indefinite because it is unclear how the housing is protected from every type of impact.  Using Applicant’s Figure 1, Claim 16 has the same issue.
With regards to claim 10, it is unclear if the first and second arms represent the same or different structure than the first and second arms in claim 9.  As written, the rigid portion is connected to the housing via arms and the member is fixed to the housing with 2 different arms which is not supported.
With regards to claim 10, the phrase “each of the arms having a portion which is aligned with the longitudinal extension and a second portion which is at the acute angle” is unclear.  There can be a straight line drawn between any two points.  Therefore, all portions of the arms are aligned with the extension because there can be a straight line drawn from any spot on the arms to the ext6ension to define alignment.  The alignment must be structurally defined so it is clear what can and cannot define the claimed alignment.
With regards to claim 12, it is unclear which arms (claim 9 or 10) are being referenced.
With regards to claim 12, it is unclear how the arms play a role in defining the impact member as rectangular.  As written in claim 9, the arms are not part of the impact member.

With regards to claim 13, as written, the arms and rigid portion are unrelated to the claimed limitation.  As written, the arms and rigid portion have no relationship with the portion of the housing which is not supported.  The impact member has been further limited to include the rigid portion had should define the arms.  Therefore, it is the rigid portion and/or the arms that would be the structures that would be at the portion of the housing.
With regards to claim 14, the phrase “stable platform” is indefinite.  The term stable is dependent upon the unclaimed indefinite surface that the impact member is resting on.  If the surface is not horizontal or is very rough, the impact member would not be a stable platform.
With regards to claim 14, it is unclear what can and cannot be considered vertical alignment.  What structures define this alignment?  Figure 3 does not show a vertical alignment in that 1 is clearly not vertical.  How is impact member a stable platform if the vertical alignment has the cutting element 300 on the ground and 400 in the air?
With regards to claim 14, as written, the rigid portion is unrelated to the stable platform which is not supported.  Another portion of the impact member must define the stable platform which is not supported.

With regards to claim 15, it is unclear what defines the upper and lower portions.  These portions are not defined by the rigid portion as claimed.
With regards to claim 16, as written, the rigid portion is not the part of the impact member that protects from the impact which is not supported.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-15 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Tiedemann (D250,450).  Please see Figures below for Examiner added reference labels

With regards to claims 10-15, Tiedemann discloses the impact protecting member is fixed to the housing via first and second arms ( 4, 4b, 4c, 1), each of the arms having a portion which is aligned with the longitudinal extension (points where 4b and 4c engage the housing are aligned with the 2 because there is a straight line that can be drawn from each of these points to the extension to define alignment) and a second portion which is at the acute angle (5), the first rigid portion is substantially straight (4a), the rigid portion and the arms form a substantially rectangular impact member (4a, 4b, 4c), the impact protecting member is arranged at a portion of the housing that is capable of being considered an upper portion (4, 1), the impact member is cable of being a stable platform for the cutting tool when the tool is arranged with its longitudinal extension in a vertical alignment (4 is capable of receiving a hook on the wall to be hung while the wall engages the 3 and makes 2 vertical.  Also, 4 in combination with the remaining portions of 1 are capable of balancing a surface shaped 

    PNG
    media_image1.png
    861
    752
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Tiedemann (D250,450) in view of Nojiri et al. (2015/0366133).
Tiedemann discloses the invention including being cordless (title) which would have to require an energy storage means of some kind but fails to disclose the housing is adapted to receive the energy storage means and the impact protecting member protects the energy storage means from an impact.
Nojiri et al. teach it is known in the art of cutters (Fig. 18) to incorporate a housing (31) adapted to receive the energy storage means (41).  Impact member 4 in Modified Tiedemann is capable of protecting the energy storage means from an impact.  Such a modification allows the tool to be utilized without a cord as titled.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Tiedemann with the housing/energy means relationship, as taught by Nojiri et 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
22 November 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724